DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 9/22/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 5/25/2022 listed below have been reconsidered as indicate.
a)	The Remarks regarding the filed oaths are acknowledged.

b)	The objections of claims 26 and 27 are withdrawn in view of the amendments to the claims.

c)	The rejections of claims 26 and 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Claims 37-54 have been newly added. 

Election/Restrictions
The restriction requirement between inventions IV and V, as set forth in the Office action mailed on 9/13/2021, has been reconsidered. Specifically, the restriction requirement between inventions IV and V is withdrawn. Claim 24, which is not independent and distinct from claim 26 as amended, was canceled by applicant in the reply filed on 3/14/2022.
In view of the withdrawal of the restriction requirement as to the linked inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claim 39 is objected to because of the following informalities:  the claim lacks a comma after the preamble as done in other claims.  Appropriate correction is required.

Claim 48 is objected to because of the following informalities:  the claim incorrectly spells “norbornene”, “oxanorbornadiene” and “phosphinophenol”.  Appropriate correction is required.

Claim 52 is objected to because of the following informalities:  the claim lacks a comma after the preamble as done in other claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 42 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 42 as amended encompasses “a cell that produces a disease-inducing or disease modulating molecule that may cause inflammation, allergy or autoimmune pathology”.
The instant specification does not describe generic “inflammation” or what is or an example of a “disease-inducing or disease modulating molecule” that may cause inflammation.
The instant specification describes inflammatory cytokines (p. 12) and superantigens (p. 20), but other inflammation causing molecules are not described. It is noted that a superantigen is produced as an effector structure (p. 20) and not described as a molecule produced by a “pathogenic cell”.
This instant specification further describes molecules that “mediate” a disease which distinct from a disease “modulating” molecule. A “mediating” molecule brings about a physiological effect, e.g. causes a disease, and a “modulating” molecule alters an ongoing physiological process, e.g. modifies the course of disease. In other words, a mediating molecule initiates a process and a modulating molecule effects the impact of a mediating molecule or its target process.
Thus, the instant specification does not support the full scope of claim 42.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27 and 37-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following are new rejections necessitated by amendments to the claims.
Regarding claim 26, the claim concludes by reciting “thereby producing at least one active effector structure in the pathogenic cell”. It is unclear if the “at least one active effector structure” produced is the result of reacting the two selectively-reactive moieties of the first and second targeted templated assembly reactant. Alternatively, it is unclear if applicant intends the “at least one active effector structure” produced requires some interaction between the two effector partial moieties.
Claims 27 and 37-54 depend from claim 26 and are rejected for the same reason.

Regarding claim 26, the claim as amended requires reacting the selectively-reactive moiety of the first targeted templated assembly reactant with the selectively-reactive moiety of the second targeted templated assembly reactant. The claim is incomplete as the instant specification demonstrates that a proximity between the selectively-reactive moiety of the first targeted templated assembly reactant and the selectively-reactive moiety of the second targeted templated assembly reactant is the basis for the reaction. See Figs. 1A, 1B, 1C, 2B and 9; and p. 8, 9, 25. The claim does not require any sort of proximity that serves as the basis for the reacting step to be performed.
Claims 27 and 38-54 depend from claim 26 and are rejected for the same reason.
Amending the claim to require the elements of claim 37 may aid in overcoming this rejection.
Regarding claim 46, the claim recites “the pair of targeted templated assembly by reactants of claim 26”. The recitation lacks proper antecedent basis as claim 26 is drawn to a method of delivering a pair of targeted templated assembly reactants to a pathogenic cell.

Response to the traversal of the 112 rejections
	The Remarks argue the claims are clear and expresses willingness to further amend the claims (p. 7-8).
	The previous rejections of the claims have been withdrawn. However, the claims are rejected for the reasons detailed above as necessitated by the amendments to the claims.
	Regarding the claims encompassing particular and unspecified locations of the targeted templated assembly reactants, it is noted the instant specification describes particular orientations of the nucleic acid recognition moieties on the target sequence and relative location of the targeted templated assembly reactants in order for any reactions to occur. The claims are incomplete as they do not require or limit the claimed methods to that relative positioning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-27, 37-46 and 49-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2003/0060441 A1; previously cited) in view of Pedersen (US 2005/0221316 A1; previously cited).
The following are new and modified rejections necessitated by the amendments to the claims.
Regarding claims 26, 38, 46 and 53, Taylor teaches administering a therapeutically effective amount of two targeted templated assembly reactants to a pathogenic cell by administering and hybridizing both a prodrug component having a disease-specific DNA sequence and a catalytic component having a disease-specific DNA sequence (para. 12 and 37, 38). The components are depicted in Figures 1 and 5. The catalyst is an effector partial moiety associated with a nucleic acid recognition moiety that binds to the target nucleic acid in the pathogenic cell. The Drug or prodrug is an effector partial moiety comprising a non-active portion of a drug associated with a second nucleic acid recognition moiety that binds to the target nucleic acid in the pathogenic cell. The drug and the catalyst are both considered to be an “effector partial moiety” as alone in a cell or when not in the vicinity of one another, their actions are blocked, e.g. the drug is not released and not functional and the catalyst is not active unless the drug “substrate” is available to act upon.
After hybridization the catalyst and the drug react to free the drug such that it becomes an active effector structure that can exert its effects in the cell (Figure 1 and 5; and para. 38).
Regarding claim 27, Taylor teaches determining whether the target nucleic acid is found in the cell (para. 39 and 61-63).
Regarding claim 37, Taylor teaches the target nucleic acid sequences are adjacent to one another as specified in the claim (Figs. 1, 5 and 7).
Regarding claim 39, Taylor teaches the drug once active results in the death of the cell (para. 37, 38).
Regarding claim 41, Taylor teaches multiple turnovers of prodrug to drug which results in the death of the diseased cell (para. 38). It would have been prima facie obvious to incorporate multiple copies of the prodrug and the catalyst in order to increase the concentration of the drug resulting in efficient death of the diseased cell.
Regarding claims 42, 43, 44 and 54, Taylor teaches the cell is virally infected or a cancer cell (para. 4, 5 and 8). Taylor teaches the drug once active results in the death of the cell (para. 37, 38).
Regarding claim 52, Taylor teaches the prodrug is attached to the structures via cleavable linkers (para. 39).
While Taylor teaches the above methods, Taylor does not teach the use of at least one selectively-reactive moiety in each of the targeted templated assembly reactants.
However, Pedersen teaches structures beneficial in reacting moieties based on template directed assembly, which is related to the approach of Taylor.
Regarding claim 26, Pedersen teaches “zipper domains” that are two interacting moieties able to react in an ordered way, thereby bringing reactive groups attached to them into close proximity (para. 18). Pedersen further teaches the zipper box can be chosen according to the conditions of the reaction that it is supposed to enhance. See para. 18. Pedersen further teaches that covalent bonds formed between the parties of a molecular affinity pair are strong (para. 32-34).
Regarding claim 52, Pedersen teaches flexible linkers in the form of nucleic acid sequences that connect the various components of the structures (Figs. 12 and 14).
It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the two targeted templated assembly reactants in the method of Taylor by incorporating the “zipper domains” of Pedersen having strong covalent bonds between the molecular affinity parts. One would have been motivated to make such a modification as it increases the proximity of the effector partial moieties such that they may react as and does so in a strong or “stable” manner as described by Pedersen. The proximity of the effector partial moieties via the zipping domain increases the local concentration of the reactive groups significantly, and as a result the reactive groups react as described by Pedersen (para. 31). The modification has reasonable expectation of success as it combines elements known in the field of templated assembly according to known parameters.
The inclusion of the “zipper domains” of Pederson further modifies the method of Taylor by including a step of reacting the parties of the molecular affinity pair. Because the modified methods result in suggesting each of the claimed elements and positively recited steps, they further result in producing at least one active effector structure in the pathogenic cell.
Regarding claim 40, it would have been prima facie obvious to have utilized nucleic acid recognition moieties targeting multiple viral or cancer specific nucleic acid sequences in better ensure that the prodrug is catalyzed to the drug resulting in the death of the targeted cell. By targeting multiple viral or cancer targets, one would recognize that the likelihood of the cell being targeted and killed would be increased.
Regarding claim 45, it would have been prima facie obvious that a microbe specific sequence may be targeted as an obvious variant of targeting viral sequences or a functionally equivalent in that they target a cell harboring a pathogen, e.g. a virus or a microbe.
Regarding claim 49, the modified methods results in the selectively-reactive moieties of the “zipper domains” being linked to the nucleic acid recognition moiety of the structures of Taylor.
Regarding claim 50 and 51, the claims do not require any specific active effector structure other than it is a ligand for an antibody or antibody fragment or scFv nor does the claim require a particular antibody that would limit the scope of the “ligand”. Thus, the claim broadly encompasses any active effector structure that is a ligand for any antibody. The active effector structure made by the method of Taylor is reasonably a ligand for an antibody.

Claims 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2003/0060441 A1; previously cited) in view of Pedersen (US 2005/0221316 A1; previously cited) as applied to claim 26 above, and in further view of Govindan (US 2011/0305631 A1).
Regarding claims 47 and 48, the combination of Taylor and Pedersen renders obvious the steps and elements of claims 26 as required by claims 47 and 48.
While the combination suggests covalent bonds formed when reacting the selectively-reactive moiety of the first targeted templated assembly reactant with the selectively-reactive moiety of the second targeted templated assembly reactants, the combination does not specifically teach the reactants of claims 47 and 48.
However, Govindan teaches that click chemistry was known in the context of conjugates of biological molecules.
Regarding claims 47 and 48, Govindan teaches that the advantage of click chemistry is that it is chemoselective, and complements other well-known conjugation chemistries such as the thiol-maleimide reaction (para. 65). Govindan further teaches that a copper-free reaction uses ring strain in place of the copper catalyst to promote a [3+2]azide-alkyne cycloaddition reaction. For example, cyclooctyne is an 8-carbon ring structure comprising an internal alkyne bond. The closed ring structure induces a substantial bond angle deformation of the acetylene, which is highly reactive with azide groups to form a triazole. Thus, cyclooctyne derivatives may be used for copper-free click reactions. See para. 168.
It would have been prima facie obvious to the ordinary artisan to have modified the generic covalent bond forming reaction of Pedersen with the specific click reactions of Govindan. One would have been motivated to make such a modification as click chemistry-based reactions are chemoselective. The modification has a reasonable expectation of success as it incorporates a specific covalent bond forming chemical reaction into the generic reaction of Pedersen.
Response to the traversal of the 103 rejections
	The Remarks argue Taylor and Petersen does not require a covalent bond between the prodrug, drug and the catalyst, while the present claims require the formation of a covalent bond (p. 9-10).
	The arguments have been fully considered and are not persuasive. The claim requires the covalent bond is formed by reaction between the selectively-reactive moieties of the first and second targeted templated assembly reactants. These claim elements are mapped to the components of the zipper domain of Pederson which may be selected to have a strong bond mediated by covalent bonds as noted above. The prodrug and catalyst teachings of Taylor map to the effector partial moieties of the first and second targeted templated assembly reactants. Therefore, arguments to the effect that Taylor and Pederson do not teach a covalent bond between the prodrug, drug and/or the catalyst misconstrue the position of the Examiner regarding the teachings of Taylor and Pedersen.

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634